   Case 17-40573-elm13 Doc 87 Filed 05/31/19            Entered 05/31/19 14:56:27       Page 1 of 1
OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
6851 N.E. LOOP 820, SUITE 300
NORTH RICHLAND HILLS, TEXAS 76180-6608
(817) 770-8500
FAX (817) 770-8508
                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

IN RE:                                              §               CASE NO: 17-40573-ELM
                                                    §
SUN CHA URIEGAS                                     §               CHAPTER 13
7055 DEER RIDGE DR                                  §
FORT WORTH, TX 76137                                §               JUDGE DENNIS MICHAEL LYNN
                                                    §




                    NOTICE OF WITHDRAWAL OF TRUSTEE'S MODIFICATION

NOTICE IS HEREBY GIVEN that Tim Truman, Trustee hereby WITHDRAWS his "Trustee's Modification of Plan After
Confirmation" filed on or about April 16 , 2019.




Date: 5/31/2019

                                                         Respectfully submitted,

                                                          /s/ Tim Truman
                                                         Tim Truman
                                                         Standing Chapter 13 Trustee
                                                         State Bar No. 20258000
